
	

113 HR 2455 : Nevada Native Nations Land Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 2455
		IN THE SENATE OF THE UNITED STATES
		December 2, 2014ReceivedAN ACT
		To provide for the sale or transfer of certain Federal lands in Nevada, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Nevada Native Nations Land Act.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definition of Secretary.
					TITLE I—Elko Motocross land conveyance
					Sec. 101. Definitions.
					Sec. 102. Conveyance of land to county.
					TITLE II—Conveyance of land to Indian tribes
					Sec. 201. Conveyance of land to be held in trust for certain Indian tribes.
					Sec. 202. Administration.
			2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of the Interior.
		IElko Motocross land conveyance
			101.DefinitionsIn this title:
				(1)CityThe term city means the city of Elko, Nevada.
				(2)CountyThe term county means the county of Elko, Nevada.
				(3)MapThe term map means the map entitled Elko Motocross Park and dated January 9, 2010.
				102.Conveyance of land to county
				(a)In generalAs soon as practicable after the date of enactment of this Act, subject to valid existing rights
			 and such terms and conditions as the Secretary determines to be necessary
			 and after agreement from the county, the Secretary shall convey to the
			 county, without consideration, all right, title, and interest of the
			 United States in and to the land described in subsection (b).
				(b)Description of landThe land referred to in subsection (a) consists of approximately 275 acres of land managed by the
			 Bureau of Land Management, Elko District, Nevada, as generally depicted on
			 the map as Elko Motocross Park.
				(c)Map and legal description
					(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall finalize the
			 legal description of the parcel to be conveyed under this section.
					(2)Minor errorsThe Secretary may correct any minor error in—
						(A)the map; or
						(B)the legal description.
						(3)AvailabilityThe map and legal description shall be on file and available for public inspection in the
			 appropriate offices of the Bureau of Land Management.
					(d)Use of conveyed landThe land conveyed under this section shall be used only as a motocross, bicycle, off-highway
			 vehicle, or stock car racing area, or for any other public purpose
			 consistent with uses allowed under the Act of June 14, 1926 (commonly
			 known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.).
				(e)Administrative costsThe Secretary shall require the county to pay all survey costs and other administrative costs
			 necessary for the preparation and completion of any patents for, and
			 transfers of title to, the land described in subsection (b).
				(f)ReversionIf the land conveyed under this section ceases to be used for a public purpose in accordance with
			 subsection (d), the land shall, at the discretion of the Secretary, revert
			 to the United States.
				IIConveyance of land to Indian tribes
			201.Conveyance of land to be held in trust for certain Indian tribes
				(a)Te-Moak Tribe of Western Shoshone Indians of Nevada (Elko Band)
					(1)Definition of mapIn this subsection, the term map means the map entitled Te-moak Tribal Land Expansion, dated September 30, 2008, and on file and available for public inspection in the appropriate
			 offices of the Bureau of Land Management.
					(2)Conveyance of landSubject to valid existing rights, all right, title, and interest of the United States in and to the
			 land described in paragraph (3)—
						(A)is held in trust by the United States for the benefit of the Te-Moak Tribe of Western Shoshone
			 Indians of Nevada (Elko Band); and
						(B)shall be part of the reservation of the Te-Moak Tribe of Western Shoshone Indians of Nevada (Elko
			 Band).
						(3)Description of landThe land referred to in paragraph (2) is the approximately 373 acres of land administered by the
			 Bureau of Land Management as generally depicted on the map as Lands to be Held in Trust.
					(b)Conveyance of land to be held in trust for the Fort McDermitt Paiute and Shoshone Tribe
					(1)Definition of mapIn this subsection, the term map means the map entitled Fort McDermitt Indian Reservation Expansion Act, dated February 21, 2013, and on file and available for public inspection in the appropriate
			 offices of the Bureau of Land Management.
					(2)Conveyance of landSubject to valid existing rights, all right, title, and interest of the United States in and to the
			 land described in paragraph (3)—
						(A)is held in trust by the United States for the benefit of the Fort McDermitt Paiute and Shoshone
			 Tribe; and
						(B)shall be part of the reservation of the Fort McDermitt Paiute and Shoshone Tribe.
						(3)Description of landThe land referred to in paragraph (2) is the approximately 19,094 acres of land administered by the
			 Bureau of Land Management as generally depicted on the map as Reservation Expansion Lands.
					(c)Conveyance of land to be held in trust for the Shoshone Paiute Tribes
					(1)Definition of mapIn this subsection, the term map means the map entitled Mountain City Administrative Site Proposed Acquisition, dated July 29, 2013, and on file and available for public inspection in the appropriate offices
			 of the Forest Service.
					(2)Conveyance of landSubject to valid existing rights, all right, title, and interest of the United States in and to the
			 land described in paragraph (3)—
						(A)is held in trust by the United States for the benefit of the Shoshone Paiute Tribes of the Duck
			 Valley Indian Reservation; and
						(B)shall be part of the reservation of the Shoshone Paiute Tribes of the Duck Valley Indian
			 Reservation.
						(3)Description of landThe land referred to in paragraph (2) is the approximately 82 acres of land administered by the
			 Forest Service as generally depicted on the map as Proposed Acquisition Site.
					(d)Transfer of land to be held in trust for the Summit Lake Paiute Tribe
					(1)Definition of mapIn this section, the term map means the map entitled Summit Lake Indian Reservation Conveyance, dated February 28, 2013, and on file and available for public inspection in the appropriate
			 offices of the Bureau of Land Management.
					(2)Conveyance of landSubject to valid existing rights, all right, title, and interest of the United States in and to the
			 land described in paragraph (3)—
						(A)is held in trust by the United States for the benefit of the Summit Lake Paiute Tribe; and
						(B)shall be part of the reservation of the Summit Lake Paiute Tribe.
						(3)Description of landThe land referred to in paragraph (2) is the approximately 941 acres of land administered by the
			 Bureau of Land Management as generally depicted on the map as Reservation Conveyance Lands.
					(e)Transfer of land to be held in trust for the Reno-Sparks Indian Colony land
					(1)Definition of mapIn this subsection, the term map means the map entitled Reno-Sparks Indian Colony Expansion, dated June 11, 2014, and on file and available for public inspection in the appropriate offices
			 of the Bureau of Land Management.
					(2)Conveyance of landSubject to valid existing rights, all right, title, and interest of the United States in and to the
			 land described in paragraph (3)—
						(A)is held in trust by the United States for the benefit of the Reno-Sparks Indian Colony; and
						(B)shall be part of the reservation of the Reno-Sparks Indian Colony.
						(3)Description of landThe land referred to in paragraph (2) is the approximately 13,434 acres of land administered by the
			 Bureau of Land Management as generally depicted on the map as RSIC Amended Boundary.
					(f)Transfer of land to be held in trust for the Pyramid Lake Paiute Tribe
					(1)MapIn this subsection, the term map means the map entitled Pyramid Lake Indian Reservation Expansion, dated July 26, 2014, and on file and available for public inspection in the appropriate offices
			 of the Bureau of Land Management.
					(2)Conveyance of landSubject to valid existing rights, all right, title, and interest of the United States in and to the
			 land described in paragraph (1)—
						(A)is held in trust by the United States for the benefit of the Pyramid Lake Paiute Tribe; and
						(B)shall be part of the reservation of the Pyramid Lake Paiute Tribe.
						(3)Description of landThe land referred to in paragraph (2) is the approximately 11,719 acres of land administered by the
			 Bureau of Land Management as generally depicted on the map as Reservation Expansion Lands.
					202.Administration
				(a)SurveyNot later than 180 days after the date of enactment of this Act, the Secretary shall complete a
			 survey of the boundary lines to establish the boundaries of the land taken
			 into trust for each Indian tribe under section 201.
				(b)Use of trust land
					(1)GamingLand taken into trust under section 201 shall not be eligible, or considered to have been taken
			 into trust, for class II gaming or class III gaming (as those terms are
			 defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703)).
					(2)Thinning; landscape restorationWith respect to the land taken into trust under section 201, the Secretary, in consultation and
			 coordination with the applicable Indian tribe, may carry out any fuel
			 reduction and other landscape restoration activities, including
			 restoration of sage grouse habitat, on the land that is beneficial to the
			 Indian tribe and the Bureau of Land Management.
					
	Passed the House of Representatives December 1, 2014.Karen L. Haas,Clerk
